UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEONG-SUK NO,

                                   Plaintiff,
                                                                  1:19-CV-11672 (CM)
                       -against-
                                                                ORDER OF DISMISSAL
 USPS/USPO,

                                   Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated January 23, 2020, the Court directed Plaintiff, within thirty days, to

submit an amended request to proceed in forma pauperis (“IFP application”) or pay the $400.00

in fees required to file a civil action in this Court. That order specified that failure to comply

would result in dismissal of this action. Plaintiff has not filed an amended IFP application or paid

the fees. Accordingly, this action is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

The Court denies all pending motions as moot. (ECF 4.)

       The Clerk of Court is directed to note service on the docket. Plaintiff has consented to

electronic service of Court documents. (ECF 3.) The Court certifies under 28 U.S.C. § 1915(a)(3)

that any appeal from this order would not be taken in good faith, and therefore in forma pauperis

status is denied for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-

45 (1962) (holding that an appellant demonstrates good faith when he seeks review of a

nonfrivolous issue).

SO ORDERED.

 Dated:    March 9, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
